   Case 4:21-cv-00101-SDJ Document 1 Filed 02/03/21 Page 1 of 4 PageID #: 1




                      UNITED STATES DISTRICT COURT
                                             for the
                                    Northern District of Texas
                                        Sherman Division

                                                 )     JURY
                                                 )     Case No. 4:21-cv-00101
Shafton Holloway                                 )
                                                 )
                       Plaintiff                 )
                                                 )
                         v.                      )
                                                 )
                                                 )
 Foxworth-Galbraith Lumber Company               )
                                                 )
                      Defendant                  )
                                                 )

                     COMPLAINT FOR EMPLOYMENT DISCRIMINATION

       COMES NOW Plaintiff Shafton Holloway, by and through his attorney of record Timothy

E. Brown and for his complaint against Defendant Foxworth-Galbraith Lumber Company,

states as follows:

                                            PARTIES

       1.      Plaintiff Shafton Holloway is a United States citizen residing in Collin County

Texas, at 1395 Shadow Creek Dr., Fairview, Texas 75069.

       2.       Defendant Foxworth-Galbraith Lumber Company is located within the

Eastern District of Texas at multiple locations to include 1776 Industrial Parkway, Van

Alstyne, Texas 75495.




                                   PLACE OF EMPLOYMENT


                                                1
   Case 4:21-cv-00101-SDJ Document 1 Filed 02/03/21 Page 2 of 4 PageID #: 2




       3.      During the fourth quarter of 2018 and first quarter of 2019, Plaintiff Shafton

Holloway was an employee for Foxworth-Galbraith Lumber Company at 1776 Industrial Parkway,

Van Alstyne, Texas 75495.

                                     STATEMENT OF CLAIM

       4.     This action is brought for discrimination in employment pursuant to Title VII of

the Civil Rights Act of 1964, as codified, 42 U.S.C §§ 2000e to 2000e-17 (gender).

       5.     Plaintiff Shafton Holloway was discriminated against based on his gender/sex.

       6.     On or about the fourth quarter of 2018 Plaintiff Shafton Holloway had to warn Gabe

Davis, the Site Manager for his work location to stop touching him. On March 06, 2019, Gabe

Davis, the site Manager approached Plaintiff Shafton Holloway at the work site and grabbed and

slapped Plaintiff Shafton Holloway’s butt in front of other employees. Plaintiff Shafton Holloway

reported the unwanted touching to his immediate supervisor on March 06, 2019. After reporting

the site Manager’s sexually harassing behavior, Plaintiff Shafton Holloway was retaliated against

by his employer by having credit for work he was assigned and had completed credited to other

employees. The retaliatory and harassing actions created a hostile work environment for Plaintiff

Shafton Holloway and caused him to have to leave his employment with Foxworth-Galbraith

Lumber Company.

             EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

       7.     Plaintiff Shafton Holloway filed with the Texas Workforce Commission and Equal

Employment Opportunity Commission, a charge alleging discriminatory conduct on November

26, 2019. The Texas Workforce Commission and Equal Employment Opportunity Commission

have a work sharing agreement.




                                               2
      Case 4:21-cv-00101-SDJ Document 1 Filed 02/03/21 Page 3 of 4 PageID #: 3




         8.     The Texas Workforce Commission and Equal Employment Opportunity

Commission issued a Notice of Right to Sue letter, which Plaintiff Shafton Holloway received on

November 04, 2020.

                                                RELIEF

         9.     Plaintiff Shafton Holloway seeks all damages allowed under Title VII of the Civil

Rights Act of 1964, including equitable relief as may be appropriate such as reinstatement,

promotion, back pay, front pay, court costs. Plaintiff seeks compensatory damages for future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life, and other nonpecuniary loses. Plaintiff seeks reasonable attorney’s fees and costs including

reasonable expert fees.

                                CERTIFICATION AND CLOSING

         10.    Under Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cuase unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law: (3) the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the requirements of Rule

11.

         WHEREFORE, Plaintiff respectfully prays that Defendant be cited to appear and that, upon

a jury trial on the merits, all relief requested be awarded to Plaintiff and such other and further

relief to which Plaintiff is justly entitled.




                                                  3
Case 4:21-cv-00101-SDJ Document 1 Filed 02/03/21 Page 4 of 4 PageID #: 4




                                       Respectfully submitted,

                                       /s/ Timothy E. Brown
                                       Timothy E. Brown
                                       Texas Bar No. 24078272
                                       Olds & Brown
                                       Attorneys & Counselors at Law, PLLC
                                       111A N. Travis St. Ste 11
                                       Sherman, Texas 75090
                                       Telephone: (817) 500-5553
                                       Facsimile: (512) 582-8472
                                       E-mail: tim@oldsbrown.com




                                   4
